Webber, J.
(Concurring)
In concurring in this opinion it is my understanding that there is intended no enlargement of the duty heretofore imposed upon landlords. It has been judicially recognized that one must reasonably anticipate that unprotected wood exposed to the weather may deteriorate. Under such circumstances the duty to inspect for evidence of such deterioration will arise. Barre v. Epstein, 299 Mass. 577, 13, N. E. (2nd) 422. On the peculiar facts of the instant case, even though the uncovered platform was outwardly sound and its floor boards strong, the jury was justified in requiring that the defendant in the exercise of ordinary care make some investigation for signs of such deterioration underneath the platform. It is apparent that the supporting stringer which was completely rotten had been defective for some time, long enough at least to charge the defendant with constructive knowledge of its condition. The loss of this support *9would have been apparent, as the opinion of the court points out, upon ordinary inspection beneath the platform. I do not understand that we intimate or suggest what our opinion would be if a concealed defect would be disclosed only by an investigation necessitating the removal of walls or boards. Since none of the floor boards broke, it is apparent that the loss of the rotten stringer did not trigger this accident. Some other circumstance producing the separation of the floor boards from the stringer attached to the house was obviously the immediate producing cause of the caving in of the floor. The exact reason for this occurrence is not disclosed by the evidence. Yet the jury could properly infer from the nature of the supporting structure that if the rotten stringer had been sound and in place, the floor would have been adequately supported and the accident would not have occurred. It is not necessary that the defendant should have anticipated the precise manner in which the defective condition would produce injury if in fact it should have been apparent to him that injury was likely to ensue. In short, the defect which would have been disclosed upon inspection, although clearly not the sole or even the immediate cause of the accident, was properly considered by the jury to be one effective proximate cause of the accident without which it would not have occurred and for which the defendant could be held responsible. Thus limited, the opinion does not in my view make the landlord an insurer of the safety of his tenants, nor does it enlarge his duty to exercise ordinary care (and no more) to keep a common platform or stairway in reasonably safe repair.